PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/063,121
Filing Date: 15 Jun 2018
Appellant(s): 3M INNOVATIVE PROPERTIES COMPANY



__________________
Jonathan L. Tolstedt
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed May 09, 2022 appealing from the Office Action mailed December 10, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments regarding the rejection of claims 1-6 and 8-12, on pages 3-4 of Appellant’s arguments in the Appeal Brief received May 09, 2022, have been fully considered and are appreciated, but they are not persuasive.  
Re Appellant’s arguments (1) and (2): On pages 3-4 of the Appeal Brief, appellant explains that in that one of ordinary skill in the art would interpret the limitation “the third reflective polarizer is disposed on either the first or the second reflective polarizer’, as recited in claim 1, to mean that the third reflective polarizer is either touching or adhered to a surface of either the first reflective polarizer or the second reflective polarizer, and that no optically “functional” layer is disposed between these surfaces, based on the required functioning of a reflective backlit display.  Appellant also argues that the Lyot filter as described by Miller includes and requires optically functional quartz retarding layers between each polarizing layer.  Polarizers 42a-42c are taught as integral parts of a functioning Lyot filter, separated in every instance by retarder layers 45, and not as standalone reflective polarizers in a reflective backlit display, and Miller does not teach the functioning of multiple reflective polarizers in an optical stack outside of the Lyot filter design.  It is not appropriate to separate these reflective polarizers out from the Lyot filter design without additional teaching to do so, which is not done by Miller, nor by extension through combination with any other art of record, nor would it be obvious to do so.
The examiner respectfully disagrees.  First of all, both of the drawings and the specification of the instant application do not describe or illustrate that the third reflective polarizer is disposed directly on a surface of either the first reflective polarizer or the second reflective polarizer.  Specifically, the claim limitation “the third reflective polarizer is disposed on either the first or the second reflective polarizer” does not require that the third reflective polarizer is “disposed directly on” either the first or second reflective polarizer. It is noted that the claim limitation “disposed on” is a broad limitation and does not preclude but rather allows for additional intervening layers between third polarizer and either the first or second polarizers. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that the third reflective polarizer is either touching or adhered to a surface of either the first reflective polarizer or the second reflective polarizer, and that no optically “functional” layer is disposed between these surfaces” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
      Furthermore, Miller only states that the additional layers offer a considerable reduction in multipath energy (see at least paragraph 0071).  Miller does not require the additional layers to be included in the reflective polarizers.  In other words, Miller (in at least paragraph 0069; figure 4) teaches a third reflective polarizer, wherein the third reflective polarizer is disposed on either the first or the second reflective polarizer (41 and 42a-c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflective polarizer as taught by Miller in order to achieve a filter arrangement with enhanced spectral range, image quality, greater extinction, and lower cost.

Re Appellant’s argument (3): On page 4 of the Appeal Brief, appellant explains the example filters shown by Miller in FIGS. 5a, 5b, and 5c substantially do not allow transmission of wavelengths of light in a human-visible range, but instead the filters have a transmission band centered near 750 nm and spanning from about 710 nm to about 800 nm, or beyond. Even if we assume arguendo that the Lyot filter taught by Miller could be “tuned” to something in the visible range, there is no motivation to add a bandpass filter to the reflective backlit display of claim 1, nor is there a motivation to add a Lyot filter to Ide as modified by Hinata, as it would not create a device or system that meets the limitations of claim 1. Miller does not teach using three reflective polarizers in a display outside of the very specifically configured Lyot filter.
The examiner respectfully disagrees.  Miller teaches that the entrance polarizer 41 is arranged to transmit horizontally polarized visible light, and the other polarizers 42a-c are arranged to transmit vertically polarized visible light (see at least paragraph 0065).  Even though figures 5a-5c show that the primary transmission peak is at 756 nm, the polarizers as shown also allow transmissions in other wavelengths.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the wavelengths of the polarizers accordingly.  
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871    
                                                                                                                                                                                                   Conferees:

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871    

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.